Examiner’s Statement of Reasons for Allowance
Claims 2-21 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 2, 9, and 16, generally, the prior art of record, United States Patent Application Publication No. US 20150370615 A1 to Pi-Sunyer which shows methods and apparatus for using smart environment devices via application program interfaces; and United States Patent Application Publication No. US 20060101115 A1 to Gleckman which shows a system and method for the cross-platform transmission of messages, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 2: “generating a messaging alias for the user account, the messaging alias different from the identifier and the first account alias for the user account; storing the messaging alias in association with the identifier of the user account; and facilitating, based on the first account alias and the messaging alias, messaging between a user device associated with the user account and another user device”; claim 9: “ generate a messaging alias for the user account, the messaging alias different from the identifier and the first account alias for the user account; store the messaging alias in the memory in association with the identifier of the user account; and facilitate, based on the first account alias and the messaging alias, messaging between a user device associated with the user account and another user device”; claim 16: “storing, for a user account, an identifier of the user account and a first account alias of the user account; generating a messaging alias for the user account, the messaging alias different from the identifier and the first account alias for the user account; storing the messaging alias in association with the identifier of the user account; and facilitating, based on the first account alias and the messaging alias, messaging between a user device associated with the user account and another user device”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16147553, filed 09/28/2018, now U.S. Patent No. 10,972,454 which claims priority from Provisional Application 62677627, filed 05/29/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2021 and 12/22/2021 have been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431